Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 19, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  149091                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
  IN RE WHITE                                                                                        Bridget M. McCormack
                                                                                                           David F. Viviano,
  _________________________________                                                                                    Justices


  MARK EARL WHITE,

                 Plaintiff-Appellant,

  v                                                                  SC: 149091
                                                                     COA: 318905
  OAKLAND CIRCUIT COURT,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of April 23, 2014 is denied because it does not appear that the order was entered
  erroneously. Within 21 days of the certification of this order, plaintiff shall pay the initial
  partial filing fee of $15.00 as ordered. Failure to comply with this order shall result in
  administrative dismissal of plaintiff’s appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 19, 2014
           jam
                                                                                Clerk